EXHIBIT 10.20

 

CONTROLLED EQUITY OFFERINGSM

 

SALES AGREEMENT

 

April 21, 2004

 

CANTOR FITZGERALD & CO.

135 East 57 Street

New York, NY 10022

 

Dear Sirs/Ladies:

 

Anworth Mortgage Asset Corporation, a Maryland corporation (the “Company”),
confirms its agreement (“Agreement”) with Cantor Fitzgerald & Co. (“CF&Co”), as
follows:

 

1.    Issuance and Sale of Placement Shares.    The Company agrees that, from
time to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it will issue and sell through CF&Co, acting as
agent and/or principal, up to 6,000,000 shares (the “Placement Shares”) of the
Company’s common stock, par value $0.01 per share (“Common Stock”); provided,
however, that with respect to “At-The-Market” sales (as defined in Section 3
hereof), the aggregate sales price shall not exceed $50 million, which
represents less than ten percent (10%) of the aggregate market value of the
outstanding Common Stock held by non-affiliates of the Company in accordance
with Rule 415 of the Act (as defined in Section 3 hereof). Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
compliance with the limitations set forth in this Section 1 on the number of
Placement Shares issued and sold under this Agreement shall be the sole
responsibility of the Company, and CF&Co shall have no obligation in connection
with such compliance. The issuance and sale of Placement Shares through CF&Co
will be effected pursuant to a registration statement on Form S-3 filed by the
Company and declared effective by the Securities and Exchange Commission (the
“SEC”).

 

2.    Placements.    Each time that the Company wishes to issue and sell
Placement Shares hereunder (each, a “Placement”), it will notify CF&Co of the
proposed terms of such Placement. If CF&Co wishes to accept such proposed terms
(which it may decline to do for any reason in its sole discretion) or, following
discussions with the Company, wishes to accept amended terms, CF&Co will, prior
to 4:30 p.m. (eastern time) on the Business Day following the Business Day on
which such notice is delivered to CF&Co, issue to the Company a written notice
setting forth the terms that CF&Co is willing to accept, including without
limitation, the number of Placement Shares to be issued, and sold, the manner(s)
in which sales are to be made, the date or dates on which such sales are
anticipated to be made, any minimum price below which sales may not be made, and
the capacity in which CF&Co may act in selling Placement Shares hereunder (as
principal, agent or both) (a “Placement Notice”), the form of which is attached
hereto as Schedule 1. The amount of compensation to be paid by the Company to
CF&Co shall be three percent (3%) of gross proceeds from the sale of the
Placement Shares (the “Commission”). The terms set forth in a Placement Notice
will not be binding on the Company or CF&Co unless and until the Company
delivers written notice of its acceptance of all of the terms of such Placement
Notice (an “Acceptance”); provided, however, that neither the Company nor CF&Co
will be bound by the terms of a Placement Notice unless the Company delivers to
CF&Co an Acceptance with respect thereto prior to 4:30 p.m. (eastern time) on
the Business Day following the Business Day on which such Placement Notice is
delivered to the Company. It is expressly acknowledged and agreed that neither
the Company nor CF&Co will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until CF&Co delivers a Placement
Notice to the Company and the Company accepts the Placement Notice by delivery
of an Acceptance to CF&Co, and then only upon the terms specified therein and
herein. In the event of a conflict between the terms of this Agreement and the
terms of a Placement Notice, the terms of the Placement Notice will control.

 

3.    Sale of Placement Shares by CF&Co    Subject to the terms and conditions
of this Agreement, upon the delivery of an Acceptance to CF&Co, and unless the
sale of the Placement Shares described therein has been



--------------------------------------------------------------------------------

suspended or otherwise terminated in accordance with the terms of this
Agreement, CF&Co will use its commercially reasonable efforts consistent with
its normal trading and sales practices and applicable state and federal laws,
rules and regulations and the New York Stock Exchange (“NYSE”) rules to sell
such Placement Shares up to the amount specified, and otherwise in accordance
with the terms of such Placement Notice. CF&Co will provide written confirmation
to the Company no later than the opening of the Trading Day next following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the prices at which the
Placement Shares were sold, the gross proceeds from such sales, the compensation
payable by the Company to CF&Co with respect to such sales, and the Net Proceeds
(as defined below) payable to the Company, with an itemization of the deductions
made by CF&Co (as set forth in Section 5(a)) from the gross proceeds that it
receives from such sales. CF&Co may sell any Placement Shares in privately
negotiated transactions and/or any other method permitted by law, including
sales to be made directly on the NYSE, the existing trading market for the
Common Stock, or sales made to or through a market maker or through an
electronic communications network, or in any other manner that may be deemed to
be an “At The Market” offering as defined in Rule 415 of the Securities Act of
1933, as amended (the “Act”). The Company acknowledges and agrees that (i) there
can be no assurance that CF&Co will be successful in selling Placement Shares,
and (ii) CF&Co will incur no liability or obligation to the Company if it does
not sell Placement Shares for any reason other than a failure by CF&Co to use
its commercially reasonable efforts consistent with its normal trading and sales
practices in accordance with applicable state and federal laws, rules and
regulations and the NYSE rules to sell such Placement Shares as required under
this Section 3. For the purposes hereof, “Trading Day” means any day on which
Common Stock is purchased and sold on the principal market on which the Common
Stock is listed or quoted.

 

4.    Suspension of Sales.    The Company or CF&Co may, upon notice to the other
party in writing or by telephone (confirmed immediately by verifiable facsimile
transmission), suspend any sale of Placement Shares; provided, however, that
such suspension shall not affect or impair either party’s obligations with
respect to any Placement Shares sold hereunder prior to the receipt of such
notice. The Company agrees that no such notice shall be effective against CF&Co
unless it is made to one of the individuals named on Schedule 2 hereto, as such
Schedule may be amended from time to time upon written notice to the Company.

 

5.    Settlement.

 

(a) Settlement of Placement Shares.    Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Business Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against the receipt of the Placement Shares sold (“Net
Proceeds”) will be equal to the aggregate sales price at which such Placement
Shares were sold, after deduction for (i) CF&Co’s Commission with respect to
such sales, (ii) amounts due and payable for the reasonable fees and expenses of
CF&Co’s legal counsel pursuant to Section 7(h) hereof, and (iii) any transaction
fees imposed by any governmental or self-regulatory organization in respect of
such sales.

 

(b) Delivery of Placement Shares.    On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting CF&Co’s or its designee’s account at
The Depository Trust Company through its Deposit Withdrawal Agent Commission
System or by such other means of delivery as may be mutually agreed upon by the
parties hereto and, upon receipt of such Placement Shares, CF&Co will deliver
the related Net Proceeds in same day funds delivered to an account designated by
the Company prior to the Settlement Date. If the Company defaults in its
obligation to deliver Placement Shares on a Settlement Date, the Company agrees
that in addition to and in no way limiting the rights and obligations set forth
in Section 9(a) hereof, it will hold CF&Co harmless against any loss, claim,
damage, or expense (including reasonable legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company; provided, that
under no circumstances will CF&Co be entitled to any Commission in connection
with such default.

 

2



--------------------------------------------------------------------------------

6.    Representations and Warranties of the Company.    The Company represents
and warrants to, and agrees with, CF&Co that:

 

(a) The Common Stock is currently listed and quoted on the NYSE under the
trading symbol “ANH”. The Company meets the requirements of Form S-3 under the
Act and the rules and regulations thereunder (“Rules and Regulations”) including
but not limited to the transaction requirements for a primary offering. A
registration statement on Form S-3 with respect to the Placement Shares (as
amended or supplemented, the “Registration Statement”), which Registration
Statement shall name CF&Co as underwriter with respect to At The Market
transactions, including the form of prospectus contained therein (as amended or
supplemented, the “Prospectus”), will be prepared by the Company in conformity
with the requirements of the Act and the Rules and Regulations and will be filed
with the SEC, and the Company will use its best efforts to cause it to become
effective as soon as reasonably practicable. Any amendment or supplement to the
Registration Statement or Prospectus required by this Agreement will be so
prepared and filed by the Company, and the Company will use its best efforts to
cause such amendment or supplement to become effective as soon as reasonably
practicable. No stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceeding for that purpose has been
instituted or threatened by the SEC. Any reference herein to the Registration
Statement, the Prospectus, or any amendment or supplement thereto shall be
deemed to refer to and include the documents incorporated (or deemed to be
incorporated) by reference therein, and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement
or Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the SEC deemed to be incorporated by
reference therein. The Prospectus delivered to CF&Co for use in connection with
this Agreement will be identical to the version of the Prospectus created to be
transmitted to the SEC for filing via EDGAR, except to the extent permitted by
Regulation S-T.

 

(b) Each part of the Registration Statement, when such part became or becomes
effective, and the Prospectus, on the date of filing thereof with the Commission
and at each Settlement Date, conformed or will conform with the requirements of
the Act and the Rules and Regulations; each part of the Registration Statement,
when such part became or becomes effective, did not or will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading; and the Prospectus, on
the date of filing thereof with the SEC and at each Settlement Date, did not or
will not include an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the foregoing representations and warranties in this Section 6(b) shall not
apply to statements or omissions in any such document made in reliance on
information furnished to the Company by CF&Co in writing for use in the
Registration Statement, the Prospectus, or any amendment or supplement thereto.

 

(c) The documents incorporated by reference in the Registration Statement or the
Prospectus, or any amendment or supplement thereto (the “Disclosure Documents”),
when they became effective under the Act or were filed with the SEC under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as the case
may be, conformed in all material respects with the requirements of the Act or
the Exchange Act, as applicable, and the rules and regulations of the SEC
thereunder, and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstance in
which they were made, not misleading; and any further documents so filed and
incorporated by reference in the Prospectus or any further amendment or
supplement thereto, when such documents become effective or are filed with the
SEC, as the case may be, will conform in all material respects with the
requirements of the Act or the Exchange Act, as applicable, and the rules and
regulations of the SEC thereunder and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstance in
which they were made, not misleading; provided, however, that the foregoing
representations and warranties in this Section 6(c) will not apply to statements
or omissions in any such document made in reliance on information furnished to
the Company by CF&Co in writing specifically stating that is intended for use in
any such document.

 

3



--------------------------------------------------------------------------------

(d) The financial statements and financial schedules of the Company together
with the related notes set forth or incorporated by reference in the
Registration Statement and Prospectus, have been and will be prepared in
accordance with Regulation S-X under the Act and with generally accepted
accounting principles consistently applied at the times and during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present and will fairly present the financial position of the Company
as of the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end adjustments).

 

(e) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland with
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Registration Statement and Prospectus;
and the Company is duly qualified or licensed as a foreign entity to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure, individually or
in the aggregate, to be so qualified and be in good standing would not have a
material adverse effect on the assets, business, operations, earnings,
properties, condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole (“Material Adverse Effect”).

 

(f) (1) The Company has no “subsidiaries” (as such term is defined in Rule 1-02
of Regulation S-X promulgated under the Act) other than Belvedere Trust Mortgage
Corporation (“BTMC”), BT Management Company, L.L.C. (“BT LLC”), BT Management
Holding Corporation (“BTMHC”), Belvedere Trust Finance Corporation (“BTFC”), BT
Residential Funding Corporation (“BT RFC”), and Belvedere Trust Secured Assets
Corporation (“BTSAC”) (each a “Subsidiary” and, collectively, the
“Subsidiaries”). Each Subsidiary has been duly formed and is validly existing in
good standing under the laws of the state of jurisdiction, is duly qualified to
do business and is in good standing in each jurisdiction, in which its ownership
or lease of property or assets or the conduct of its business requires such
qualification, except where the failure to so qualify would not have a Material
Adverse Effect, and has full power and authority necessary to own, hold, lease
and/or operate its assets and properties, to conduct the business in which it is
engaged and as described in the Prospectus. Except as would not have a Material
Adverse Effect, each of the Subsidiaries is in compliance in all material
respects with the laws, orders, rules, regulations and directives applicable to
it.

 

    (2) Other than the Subsidiaries, the Company does not own, directly or
indirectly, any shares of stock or any other equity or long-term debt securities
of any corporation or have any equity interest in any firm, partnership, joint
venture, association or other entity. All of the outstanding equity of each of
the Subsidiaries have been duly authorized and validly issued, are fully paid
and non-assessable, and are wholly owned by the Company, free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or other equity or
adverse claims. The Company directly owns 100% of each subsidiary, except BTLLC,
which is owned as set forth in the Prospectus. No options, warrants or other
rights to purchase, agreements or other obligations to issue or other rights to
convert any obligation into shares of capital stock or ownership interests in
the Subsidiaries are outstanding.

 

(g) The Company has good title to all personal property owned by it, free and
clear of all liens, security interests, pledges, charges, encumbrances,
mortgages and defects, except such as are disclosed in the Prospectus or the
Disclosure Documents, or such as do not materially and adversely affect the
value of such property and do not materially interfere with the use made of such
property by the Company; and any real property and buildings held under lease by
the Company are held under valid, existing and enforceable leases, with such
exceptions as are disclosed in the Prospectus or are not material and do not
interfere with the use made or proposed to be made of such property and
buildings by the Company.

 

(h) The Company will have, as of the date of the Prospectus, an authorized
capitalization as set forth in the Prospectus; all of the outstanding shares of
capital stock of the Company have been duly and validly authorized and issued
and are fully paid and non-assessable. Except as disclosed in the Prospectus,
there are no outstanding (i) securities or obligations of the Company
convertible into or exchangeable for any capital stock of the

 

4



--------------------------------------------------------------------------------

Company, (ii) warrants, rights or options to subscribe for or purchase from the
Company any such capital stock or any such convertible or exchangeable
securities or obligations, or (iii) obligations of the Company to issue any
shares of capital stock, any such convertible or exchangeable securities or
obligation, or any such warrants, rights or options.

 

(i) The Placement Shares, when issued and sold pursuant to a Placement Notice
issued in accordance with the terms of this Agreement, will be duly authorized
and, when issued and duly delivered against payment therefor as contemplated by
this Agreement, will be validly issued, fully paid and nonassessable, free and
clear of any pledge, lien, encumbrance, security interest or other claim, except
for liens or encumbrances created under state or federal securities laws or by
the purchaser thereof, and the issuance and sale of the Placement Shares by the
Company is not subject to preemptive or other similar rights arising by
operation of law, under the articles of incorporation or by-laws of the Company,
under any agreement to which the Company is a party. Other than the registration
rights granted to FBR Asset Investment Corporation pursuant to the Purchase
Agreement dated December 20, 2001, the registration rights granted to Lloyd
McAdams, Heather U. Baines and Joseph E. McAdams pursuant to each of their
respective Addendum to Employment Agreement (all of which are dated April 18,
2002), and the registration rights granted to Lloyd McAdams and Heather U.
Baines as Trustees of the Heather U. Baines and Lloyd McAdams Living Trust dated
August 10, 2001 pursuant to the Registration Rights Agreement dated June 13,
2002, there are no persons with registration or other similar rights to have any
equity securities, including personal securities which are convertible into or
exchangeable for equity securities, registered pursuant to the Registration
Statement or otherwise registered by the Company under the Act.

 

(j) Subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, and except as may be otherwise stated
in the Registration Statement, Prospectus or Disclosure Documents, there has not
been (i) any material adverse change in the assets, business, operations,
earnings, properties or condition (financial or otherwise) of the Company,
whether or not arising in the ordinary course of business, (ii) any transaction,
which is material to the Company, contemplated or entered into by the Company
which is outside the ordinary course of the Company’s business or (iii) any
obligation, contingent or otherwise, directly or indirectly incurred by the
Company, which is material to the Company and which is outside the ordinary
course of the Company’s business.

 

(k) There are no actions, suits, proceedings, or, to the knowledge of the
Company, inquiries or investigations, pending or, to the knowledge of the
Company, threatened against the Company or to which the properties, assets or
rights of the Company are subject, at law or in equity, before or by any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority, arbitral panel or agency which could result in a judgment,
decree, award or order having a Material Adverse Effect.

 

(l) All legal or governmental proceedings, contracts or documents of a character
required to be filed as exhibits to the Registration Statement or to be
summarized or described in the Prospectus have been so filed, summarized or
described as required, and such descriptions present fairly the information
required to be shown.

 

(m) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding agreement of the Company
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting creditors’ rights generally, and by general principles of
equity, and except to the extent that the indemnification and contribution
provisions of Section 9 hereof may be limited by federal or state securities
laws and public policy considerations in respect thereof.

 

(n) The Company is not in breach of or in default under (nor has any event
occurred which with notice, lapse of time, or both would constitute a breach of,
or default under) its articles of incorporation or by-laws, or in the
performance or observance of any obligation, agreement, covenant or condition
contained in any license, indenture, mortgage, deed of trust, loan or credit
agreement or other agreement or instrument to which the Company is a party or by
which it or its properties is bound, except for such breaches or defaults which
would not have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(o) The execution, delivery and performance of this Agreement, and consummation
of the transactions contemplated hereby will not: (i) conflict with, or result
in any breach of, or constitute a default under (nor constitute any event which
with notice, lapse of time, or both would constitute a breach of, or default
under), (A) any provision of the articles of incorporation or by-laws of the
Company, or (B) any provision of any license, indenture, mortgage, deed of
trust, loan or credit agreement or other agreement or instrument to which the
Company is a party or by which it or its properties may be bound or affected, or
under any federal, state, local or foreign law, regulation or rule or any
decree, judgment or order applicable to the Company or (ii) result in the
creation or imposition of any lien, charge, claim or encumbrance upon any
property or assets of the Company, except in the case of clause (i)(B) and this
clause (ii) for such breaches, defaults, liens, charges, claims or encumbrances
which would not have a Material Adverse Effect.

 

(p) The Company is in compliance in all material respects with all governmental
rules and regulations necessary to conduct the business now operated by it and
has not received any notice of changes in existing governmental rules or
regulations that, if modified adversely to the Company, would have a Material
Adverse Effect.

 

(q) The Company possesses all certificates, authorizations or permits required
to be issued by appropriate governmental agencies or bodies and has not received
any notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit that, if determined or modified adversely
to the Company, would, individually or in the aggregate, have a Material Adverse
Effect.

 

(r) No approval, authorization, consent or order of or filing with any federal,
state or local governmental or regulatory commission, board, body, authority or
agency is required in connection with the Company’s consummation of the
transactions contemplated by this Agreement, and its sale and delivery of the
Placement Shares, other than (i) such as have been obtained, or will have been
obtained at the applicable Settlement Date, as the case may be, under the Act,
(ii) such approvals as have been obtained, or will have been obtained at the
applicable Settlement Date, as the case may be, in connection with the approval
of the listing of the Placement Shares on the NYSE, (iii) any necessary
qualification under the securities or blue sky laws of the various jurisdictions
in which the Placement Shares are being offered by CF&Co and (iv) such approvals
as may be required by the rules of the National Association of Securities
Dealers, Inc.

 

(s) On the date hereof, and after the date hereof other than as set forth in the
Prospectus, to the best of the Company’s knowledge, the Company carries, or is
covered by, insurance in such amounts and covering such risks as is prudent,
reasonable and customary for companies engaged in similar businesses in similar
industries, and such insurance is in full force and effect.

 

(t) The Company has not, to its knowledge, violated, or received written notice
of any violation with respect to, any applicable environmental law applicable to
the business of the Company, the violation of which would have a Material
Adverse Effect.

 

(u) Each of PricewaterhouseCoopers LLP, and BDO Seidman whose reports on the
audited financial statements of the Company are filed with the SEC as part of
the Registration Statement and Prospectus, is and was, to the Company’s
knowledge, during the periods covered by its reports, independent public
accountants as required by the Act and the Rules and Regulations.

 

(v) The Company owns, possesses or can acquire on reasonable terms adequate
licenses or other rights to use all patents, trademarks, service marks, trade
names, copyrights, software and design licenses, trade secrets, manufacturing
processes, other intangible property rights and know-how (collectively
“Intangibles”) necessary to entitle the Company to conduct its business as
described in the Prospectus, and the Company has not received written notice of
infringement of or conflict with asserted rights of others with respect to any
Intangibles which could materially and adversely affect the business,
properties, assets, results of operations or condition (financial or otherwise)
of the Company.

 

6



--------------------------------------------------------------------------------

(w) The Placement Shares conform in all material respects to the description
thereof contained in the Registration Statement and the Prospectus.

 

(x) Except for the stockholder demand provisions of Section 857(f)(1) of the
Internal Revenue Code of 1986, as amended (the “Code”), the Company, since its
date of inception, has been, and upon the sale of the Placement Shares will
continue to be, organized and operated in material conformity with the
requirements for qualification and taxation as a “real estate investment trust”
(a “REIT”) under Sections 856 through 860 of the Code, for all taxable years
commencing with its taxable year ended December 31, 1998. The proposed method of
operation of the Company as described in the Prospectus would reasonably be
expected to enable the Company to continue to meet the requirements for
qualification and taxation as a REIT under the Code presently in effect, and, to
the Company’s knowledge, no actions have been taken (or not taken which are
required to be taken) by the Company which would reasonably be expected to cause
such qualification to be lost.

 

(y) The Company is not, and, after giving effect to the offering and sale of the
Placement Shares, will not be an “investment company”, or an entity “controlled”
by an “investment company”, as such term is defined in the Investment Company
Act of 1940, as amended.

 

(z) Neither the Company nor any of its affiliates, except for affiliates of the
Company who are associated or affiliated with Syndicated Capital, Inc., (i) is
required to register as a “broker” or “dealer” in accordance with the provisions
of the Exchange Act, or the rules and regulations thereunder, or (ii) directly,
or indirectly through one or more intermediaries, controls or has any other
association with (within the meaning of Article I of the By-laws of the National
Association of Securities Dealers, Inc. (the “NASD”)) any member firm of the
NASD.

 

(aa) The Company maintains a system of internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(bb) The Company has filed on a timely basis all necessary federal, state, local
and foreign income and franchise tax returns required to be filed through the
date hereof and has paid or will pay on a timely basis all taxes shown as due
thereon; and no tax deficiency has been asserted against the Company, nor does
the Company know of any tax deficiency which is likely to be asserted against
it, which if determined adversely to it could materially adversely affect its
business, properties, assets, results of operations or condition (financial).

 

(cc) Neither the Company nor any executive officer or director purporting to act
on behalf of the Company, has at any time; (i) made any unlawful contributions
to any candidate for political office, or failed to disclose fully any such
contributions, or (ii) made any payment to any state, federal or foreign
governmental officer or official, or other person charged with similar public or
quasi-public duties, other than payments required or allowed by applicable law.

 

(dd) Except as otherwise disclosed in the Prospectus, there are no material
outstanding loans or advances or material guarantees of indebtedness by the
Company to or for the benefit of any of the officers or directors of the Company
or any of the members of the families of any of them.

 

(ee) On each Settlement Date and each Filing Date (as defined in Section 7(m)
below), the Company shall be deemed to have confirmed (i) the accuracy and
completeness, as of such date, of each representation and warranty made by it in
this Agreement, as if each such representation and warranty were made on and as
of such date, and (ii) that the Company has complied with all of the agreements
to be performed by it hereunder at or prior to such date.

 

7



--------------------------------------------------------------------------------

7.    Covenants of the Company.    The Company covenants and agrees with CF&Co
that:

 

(a) After the date of this Agreement, with regard to the filing of the
Registration Statement with the SEC, and until such Registration Statement is
declared effective, and during the period in which a prospectus relating to the
Placement Shares is required to be delivered by CF&Co under the Act, the Company
will notify CF&Co promptly of the time when any subsequent amendment to the
Registration Statement has been filed with the SEC and has become effective or
any subsequent supplement to the Prospectus has been filed and of any request by
the SEC for any amendment or supplement to the Registration Statement or
Prospectus or for additional information; the Company will prepare and file with
the Commission, promptly after CF&Co’s written request, any amendments or
supplements to the Registration Statement or Prospectus that, in CF&Co’s
opinion, may be necessary or advisable in connection with the distribution of
the Placement Shares by CF&Co (provided, however, that the failure of CF&Co to
make such request shall not relieve the Company of any obligation or liability
hereunder, or affect CF&Co’s right to rely on the representations and warranties
made by the Company in this Agreement); the Company will not file any amendment
or supplement to the Registration Statement or Prospectus naming CF&Co or which
specifically discusses the sale of Placement Shares contemplated hereby, unless
a copy thereof has been submitted to CF&Co a reasonable period before the time
of the filing and CF&Co has not reasonably objected in writing thereto
(provided, however, (i) that the failure of CF&Co to make such objection shall
not relieve the Company of any obligation or liability hereunder or affect
CF&Co’s right to rely on the representations and warranties made by the Company
in this Agreement, and (ii) that the Company has no obligation to provide CF&Co
any advance copy of such filing and or to provide CF&Co an opportunity to object
to such filing if such filing does not name CF&Co or specifically discusses of
Placement Shares contemplated hereby); the Company will furnish to CF&Co on or
prior to the day of filing thereof a copy of any amendment or supplement to the
Registration Statement or Prospectus or any document that upon filing is deemed
to be incorporated by reference in the Registration Statement or Prospectus; and
the Company will cause each amendment or supplement to the Prospectus to be
filed with the SEC as may be required pursuant to the applicable paragraph of
Rule 424(b) of the Rules and Regulations or, in the case of any document to be
incorporated therein by reference, to be filed with the SEC as required pursuant
to the Exchange Act, within the time period prescribed.

 

(b) The Company will advise CF&Co, promptly after it receives notice or obtains
knowledge thereof, of the issuance or threatened issuance by the SEC of any stop
order suspending the effectiveness of the Registration Statement, of the
suspension of the qualification of the Placement Shares for offering or sale in
any jurisdiction, or of the initiation or threatening of any proceeding for any
such purpose; and it will promptly use its commercially reasonable efforts to
prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued.

 

(c) Within the time during which a prospectus relating to the Placement Shares
is required to be delivered by CF&Co under the Act, the Company will comply with
all requirements imposed upon it by the Act and by the Rules and Regulations, as
from time to time in force, and will file on or before their respective due
dates all reports and any definitive proxy or information statements required to
be filed by the Company with the SEC pursuant to Sections 13(a), 13(c), 14,
15(d) or any other provision of or under the Exchange Act. If during such period
any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Act, the Company will promptly notify CF&Co to suspend the
offering of Placement Shares during such period and the Company will promptly
amend or supplement the Registration Statement or Prospectus, or file a
Disclosure Document, (at the expense of the Company) so as to correct such
statement or omission or effect such compliance.

 

(d) The Company will use its best efforts to cause the Placement Shares to be
listed on the NYSE and to qualify the Placement Shares for sale under the
securities laws of such jurisdictions as CF&Co designates and to continue such
qualifications in effect so long as required for the distribution of the
Placement Shares; provided that the Company shall not be required in connection
therewith to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction.

 

8



--------------------------------------------------------------------------------

(e) The Company will furnish (i) to CF&Co and its counsel (at the expense of the
Company) copies of the Registration Statement, the Prospectus and all amendments
and supplements to the Registration Statement or Prospectus that are filed with
the SEC during the period in which a prospectus relating to the Placement Shares
is required to be delivered under the Act (including all documents filed with
the SEC during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as CF&Co may from time to time reasonably request; (ii) to the NYSE copies of
the Prospectus; (iii) upon request, copies of the Disclosure Documents to the
NYSE; and (iv) upon request, copies of the Prospectus and the Disclosure
Documents to each other exchange or market on which sales of Placement Shares
may be made.

 

(f) The Company will furnish to CF&Co for a period of five years from the date
of this Agreement such information as reasonably requested by CF&Co regarding
the Company; provided, however, any information that is deemed by the Company to
be confidential will be subject to the execution and delivery of non-disclosure
agreements in favor of the Company and will be disclosed only to the extent
permitted by applicable law.

 

(g) The Company will make generally available to its security holders as soon as
practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earnings statement covering a 12-month
period that satisfies the provisions of Section 11(a) of the Act and Rule 158 of
the Rules and Regulations.

 

(h) The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay all expenses incident to
the performance of its obligations hereunder, including, but not limited to,
expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the fees and disbursements
of the Company’s counsel and accountants, (iv) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees, (v) the printing and
delivery to CF&Co of copies of the Prospectus and any amendments or supplements
thereto, and of this Agreement, (vi) the fees and expenses incurred in
connection with the listing or qualification of the Placement Shares for trading
on the NYSE, or (vii) filing fees and expenses, if any, of the SEC and the
National Association of Securities Dealers, Inc. In addition, the Company shall
reimburse CF&Co for (and the Company’s reimbursement obligation shall be limited
to) its reasonable legal fees and expenses (i) incurred on or prior to the date
hereof in connection with entering into this Agreement in an amount not to
exceed $15,000, and (ii) incurred after the date hereof in an amount not to
exceed $10,000.

 

(i) The Company will use the Net Proceeds as described in the Prospectus and, in
any case, for general corporate purposes only, in the ordinary course of its
business and consistent with past practice and, without limiting the generality
of the foregoing, shall not use such proceeds to make a loan to any employee,
officer, director or stockholder of the Company (other than loans made to new
employees as a condition of employment), to repay any loan or other obligation
of the Company to any such person or to repurchase or pay a dividend on shares
of Common Stock or other securities of the Company (in any such case, regardless
of whether such loan or payment was authorized by the Company’s Board of
Directors prior to the date hereof).

 

(j) Without the written consent of CF&Co, which consent shall not be
unreasonably withheld, the Company will not, directly or indirectly, offer to
sell, contract to sell, grant any option to sell or otherwise dispose of any
shares of Common Stock (other than the Placement Shares offered pursuant to the
provisions of this Agreement) or securities convertible into or exchangeable for
Common Stock, warrants or any rights to purchase or acquire, Common Stock during
the period beginning on the fifth (5th) Trading Day immediately prior to the
date on which any Acceptance of a Placement Notice is delivered to CF&Co
hereunder and ending on the fifth (5th) Trading Day immediately following the
final Settlement Date with respect to Placement Shares sold pursuant to such
Placement Notice; provided, however, that such restriction will not be required
in connection with the Company’s issuance or sale of (i) Common Stock, options
to purchase shares of Common Stock or Common

 

9



--------------------------------------------------------------------------------

Stock issuable upon the exercise of options, pursuant to any employee or
director stock option or benefits plan, stock ownership plan or dividend
reinvestment plan and stock purchase plan (but not Large Cash Purchases pursuant
to the Company’s 2003 Dividend Reinvestment and Stock Purchase Plan (as defined
in such plan)) of the Company now in effect, and (ii) Common Stock issuable upon
conversion of securities or the exercise of warrants, options or other rights in
effect or outstanding, and disclosed in writing to CF&Co.

 

(k) The Company will, at any time during the term of this Agreement, as
supplemented from time to time, advise CF&Co immediately after it shall have
received notice or obtain knowledge thereof, of any information or fact that
would materially alter or affect any opinion, certificate, letter or other
document provided to CF&Co pursuant to this Agreement.

 

(l) The Company will cooperate with any due diligence review conducted by CF&Co
or its agents, including, without limitation, providing information and making
available documents and senior corporate officers, as CF&Co may reasonably
request; provided, however, that the Company shall be required to make available
documents and senior corporate officers only (i) at the Company’s principal
offices and (ii) during the Company’s ordinary business hours. Any information
that is deemed by the Company to be confidential will be subject to the
execution and delivery of non-disclosure agreements in favor of the Company and
will be disclosed only to the extent permitted by applicable law.

 

(m) The Company agrees that on or prior to the (A) first Business Day after the
end of each calendar week during which sales of Placement Shares were made by
CF&Co. in other than At The Market transactions, or (B) tenth Business Day after
the end of each calendar quarter during which sales of Placement Shares were
made by CF&Co solely in At The Market transactions (each such week or quarter, a
“Reporting Period”) or (C) on such earlier date as the Rules and Regulations
shall require, the Company will (i) file a prospectus supplement with the SEC
under the applicable paragraph of Rule 424(b) under the Act (each and every
filing under Rule 424(b) a “Filing Date”), which prospectus supplement will set
forth, with respect to sales made since the end of the immediately preceding
Reporting Period, the amount of Placement Shares sold through CF&Co, the Net
Proceeds to the Company and the compensation payable by the Company to CF&Co and
(ii) deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.

 

(n) [Intentionally omitted]

 

(o) On the date that the Registration Statement is declared effective, and each
time that (i) the Registration Statement is amended or the Prospectus is
supplemented (other than (i) a supplement filed pursuant Rule 424(b) under the
Act that contains solely the information provided to the Company by CF&Co
pursuant to Section 3 and/or Section 7(m) above or (ii) any amendment to the
Registration Statement or supplement to the Prospectus directly relating to an
offer and sale other than the offer and sale of the Placement Shares hereunder)
or (ii) there is filed with the SEC any document incorporated by reference into
the Prospectus (other than a filing made with respect to matters reported solely
under Item 9 of Form 8-K), the Company shall furnish or cause to be furnished to
CF&Co and to counsel to CF&Co within four (4) Business Days thereafter a written
opinion of Allen Matkins Leck Gamble & Mallory LLP, counsel to the Company
(“Company Counsel”) and/or a written opinion of Piper Rudnick LLP (“Special
Counsel”) dated the date of effectiveness of such amendment, or the date of
filing with the SEC of such supplement or other document, as the case may be, in
substantially the forms attached hereto as Exhibit 8(e)(1) (for the date of
effectiveness of the Registration Statement) and Exhibit 8(e)(2) (for subsequent
dates), but modified as necessary to relate to the Registration Statement and
the Prospectus as amended and supplemented to the time of delivery of such
opinion. CF&Co covenants that it shall not make any offer or sale of Placement
Shares pending receipt by CF&Co. of any opinion of Company Counsel or Special
Counsel required by this Section 7(o). The Company shall notify CF&Co in the
event that any delivery required by this section shall not be timely made, which
notice shall include the anticipated date of delivery.

 

(p) On the date that the Registration Statement is declared effective and each
time that the Registration Statement is amended or the Prospectus supplemented
to include additional amended financial information or

 

10



--------------------------------------------------------------------------------

there is filed with the SEC any document incorporated by reference into the
Prospectus which contains additional amended financial information (but
excluding any amendment to the Registration Statement or supplement to the
Prospectus directly relating to an offer and sale other than the offer and sale
of the Placement Shares hereunder), the Company shall cause its independent
accountants to furnish CF&Co within four (4) Business Days thereafter a letter
(the “Comfort Letter”), dated the date of effectiveness of such amendment, or
the date of filing of such supplement or other document with the SEC, as the
case may be, in form and substance satisfactory to CF&Co, (i) confirming that
they are independent public accountants within the meaning of the Act and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the SEC, (ii) stating, as of
such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to underwriters in connection with registered public offerings
(the first such letter, the “Initial Comfort Letter”) and (iii) updating the
Initial Comfort Letter with any information which would have been included in
the Initial Comfort Letter had it been given on such date and modified as
necessary to relate to the Registration Statement and the Prospectus, as amended
and supplemented to the date of such letter. CF&Co covenants that it shall not
make any offer or sale of Placement Shares pending receipt by CF&Co of any
Comfort Letter required by this Section 7(p). The Company shall notify CF&Co in
the event that any delivery required by this section shall not be timely made,
which notice shall include the anticipated date of delivery.

 

(q) The Company will not, directly or indirectly, (i) take any action designed
to cause or result in, or that constitutes or might reasonably be expected to
constitute, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Placement Shares or (ii)
sell, bid for, or purchase the Placement Shares, or pay anyone any compensation
for soliciting purchases of the Placement Shares other than CF&Co.

 

(r) The Company acknowledges and agrees that CF&Co has informed the Company that
CF&Co may, to the extent permitted under the Act and the Exchange Act, purchase
and sell shares of Common Stock for its own account at the same time as
Placement Shares are being sold by the Company pursuant to this Agreement,
provided that the Company shall not be deemed to have authorized or consented to
any such purchases or sales by CF&Co.

 

8.    Conditions to CF&Co’s Obligations.    The obligations of CF&Co hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, and to the
continuing satisfaction (or waiver by CF&Co in its sole discretion) of the
following additional conditions:

 

(a) The Registration Statement shall have become effective and shall be
available for the resale of (i) all Placement Shares issued pursuant to all
prior Placements and not yet sold by CF&Co and (ii) all Placement Shares
contemplated to be issued by the Placement Notice relating to such Placement.

 

(b) None of the following events shall have occurred: (i) receipt by the Company
of any request for additional information from the SEC or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the SEC or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any statement made in the
Registration Statement or the Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were

 

11



--------------------------------------------------------------------------------

made, not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(c) CF&Co shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in CF&Co’s opinion is material, or omits to state a fact that in
CF&Co’s opinion is material and is required to be stated therein or is necessary
to make the statements therein not misleading.

 

(d) Except as contemplated in the Prospectus, or disclosed in the Company’s
reports filed with the SEC prior to the date of this Agreement (including with
respect to any documents incorporated by reference in the Prospectus),
subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, there shall not have been any
material change in the authorized capital stock of the Company.

 

(e) CF&Co shall have received the opinion of Company Counsel and/or Special
Counsel required to be delivered pursuant Section 7(o) on or before the date on
which delivery of such opinion is required pursuant to Section 7(o)

 

(f) [Intentionally Omitted]

 

(g) CF&Co shall have received the Comfort Letter required to be delivered
pursuant Section 7(p) on or before the date on which delivery of such opinion is
required pursuant to Section 7(p).

 

(h) [Intentionally omitted]

 

(i) The Placement Shares shall have been duly listed, subject to notice of
issuance, on the NYSE, and trading in the Common Stock shall not have been
suspended on such market.

 

(j) The Company shall have furnished to CF&Co such appropriate further
information, certificates and documents as CF&Co may reasonably request from
time to time; provided, however, any information that is deemed by the Company
to be confidential will be subject to the execution and delivery of
non-disclosure agreements in favor of the Company.

 

(k) There shall not have occurred any event that would permit CF&Co to terminate
this Agreement pursuant to Section 11(a).

 

9.    Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless CF&Co, the directors,
officers, partners, employees and agents of CF&Co and each person, if any, who
(i) controls CF&Co within the meaning of Section 15 of the Act or Section 20 of
the Exchange Act, or (ii) is controlled by or is under common control with CF&Co
(a “CF&Co Affiliate”) from and against any and all losses, claims, liabilities,
expenses and damages (including, but not limited to, any and all investigative,
legal and other expenses reasonably incurred in connection with, and any and all
amounts paid in settlement of, any action, suit or proceeding between any of the
indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which CF&Co, or any such person, may become subject under the Act,
the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, liabilities, expenses
or damages arise out of or are based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus, the
Registration Statement or the Prospectus or any amendment or supplement to the
Registration Statement or the Prospectus, (ii) the omission or alleged omission
to state in such document a material fact required to be stated in it or
necessary to make the statements in it, in light of the circumstances in which
they were made, not misleading or (iii) any breach by any

 

12



--------------------------------------------------------------------------------

of the indemnifying parties of any of their respective representations,
warranties and agreements contained in this Agreement; provided that this
indemnity agreement shall not apply to the extent that such loss, claim,
liability, expense or damage arises from the sale of the Placement Shares
pursuant to this Agreement and is caused directly by an untrue statement or
omission made in reliance on and in conformity with information relating to
CF&Co and furnished in writing to the Company by CF&Co expressly stating that
such information is intended for inclusion in any document described in clause
(a)(i) above; provided however that the indemnity provision contained in this
Section 9(a) shall not inure to the benefit of CF&Co, any CF&Co directors,
officers, partners, employees or agents or any CF&Co Affiliate with respect to
any person asserting such loss, expense, liability, damage or claim which is the
subject thereof if the Prospectus or supplement or amendment thereto prepared
with the consent of CF&Co and furnished to CF&Co, prior to CF&Co providing
written confirmation of the sale of the Placement Shares to such person,
corrected any such alleged untrue statement or omission and if CF&Co failed to
send or give a copy of the Prospectus or supplement or amendment thereto to such
person at or prior to providing written confirmation of the sale of Placement
Shares to such person; provided, further that the foregoing proviso shall not
apply to At-The-Market sales wherein the Company failed to send or give a copy
of the Prospectus or supplement or amendment thereto to the NYSE or other
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market. This indemnity agreement will
be in addition to any liability that the Company might otherwise have.

 

(b) CF&Co agrees to indemnify and hold harmless the Company and its directors
and officers, and each person, if any, who (i) controls the Company within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act or (ii) is
controlled by or is under common control with Company (a “Company Affiliate”)
against any and all loss, liability, claim, damage and expense described in the
indemnity contained in subsection (a) of this Section 9, as incurred, but only
with respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in the Registration Statement (or any amendments thereto) or any
preliminary prospectus or the Prospectus (or any amendment or supplement
thereto) in reliance upon and in conformity with written information and
relating to CF&Co furnished to the Company by CF&Co expressly stating that such
information is intended for use in the Registration Statement (or any amendment
thereto) or such preliminary prospectus or the Prospectus (or any amendment or
supplement thereto). This indemnity agreement will be in addition to any
liability that CF&Co might otherwise have.

 

(c) Any party that proposes to assert the right to be indemnified under this
Section 9 will, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim is to be made against an
indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party determines (based on advice of
counsel to the indemnified party) that there is an actual and material conflict
of interests between the indemnified party and the indemnifying party in
connection with such action (in which case the indemnifying party will not have
the right to direct the defense of such action on behalf of the indemnified
party) or (3) the indemnifying

 

13



--------------------------------------------------------------------------------

party has not in fact employed counsel to assume the defense of such action
within a reasonable time after receiving notice of the commencement of the
action, in each of which cases the reasonable fees, disbursements and other
charges of counsel will be at the expense of the indemnifying party or parties.
It is understood that the indemnifying party or parties shall not, in connection
with any proceeding or related proceedings in the same jurisdiction, be liable
for the reasonable fees, disbursements and other charges of more than one
separate firm admitted to practice in such jurisdiction at any one time for all
such indemnified party or parties. All such fees, disbursements and other
charges will be reimbursed by the indemnifying party promptly as they are
incurred. An indemnifying party will not be liable for any settlement of any
action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this Section
9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding. Notwithstanding any other provision of this Section
9(c), if at any time an indemnified party shall have requested an indemnifying
party to reimburse the indemnified party for fees and expenses of counsel for
which it is entitled to reimbursement pursuant to this Section 9(c), such
indemnifying party agrees that it shall be liable for any settlement effected
without its written consent if (i) such settlement is entered into more than 45
days after receipt by such indemnifying party of the aforesaid request, (ii)
such indemnifying party shall have received notice of the terms of such
settlement at least 30 days prior to such settlement being entered into, and
(iii) such indemnifying party shall not have reimbursed such indemnified party
in accordance with such request prior to the date of such settlement; provided
that an indemnifying party shall not be liable for any such settlement effected
without its consent if such indemnifying party, at least five days prior to the
date of such settlement, (1) reimburses such indemnified party in accordance
with such request for the amount of such fees and expenses of counsel as the
indemnifying party believes in good faith to be reasonable and (2) provides
written notice to the indemnified party that the indemnifying party disputes in
good faith the reasonableness of the unpaid balance of such fees and expenses.

 

(d) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in the foregoing paragraphs of this
Section 9 is applicable in accordance with its terms but for any reason is held
to be unavailable from the Company or CF&Co, the Company and CF&Co will
contribute to the total losses, claims, liabilities, expenses and damages
(including any investigative, legal and other expenses reasonably incurred in
connection with, and any amount paid in settlement of, any action, suit or
proceeding or any claim asserted, but after deducting any contribution received
by the Company from persons other than CF&Co, such as persons who control the
Company within the meaning of the Act, officers of the Company who signed the
Registration Statement and directors of the Company, who also may be liable for
contribution) to which the Company and CF&Co may be subject in such proportion
as shall be appropriate to reflect the relative benefits received by the Company
on the one hand and CF&Co on the other. The relative benefits received by the
Company on the one hand and CF&Co on the other hand shall be deemed to be in the
same proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total compensation (before
deducting expenses) received by CF&Co from the sale of Placement Shares on
behalf of the Company. If, but only if, the allocation provided by the foregoing
sentence is not permitted by applicable law, the allocation of contribution
shall be made in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing sentence but also the relative
fault of the Company, on the one hand, and CF&Co, on the other, with respect to
the statements or omission which resulted in such loss, claim, liability,
expense or damage, or action in respect thereof, as well as any other relevant
equitable considerations with respect to such offering. Such relative fault
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company or CF&Co,
the intent of the parties and their relative knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Company
and CF&Co agree that it would not be just and equitable if contributions
pursuant to this Section 9(d) were to be determined by pro rata allocation or by
any other method of allocation which does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 9(d) shall

 

14



--------------------------------------------------------------------------------

be deemed to include, for the purpose of this Section 9(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof. Notwithstanding the foregoing provisions of this
Section 9(d), CF&Co shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 9(d), any person who
controls a party to this Agreement within the meaning of the Act, and any
officers, directors, partners, employees or agents of CF&Co, will have the same
rights to contribution as that party, and each officer and director of the
Company will have the same rights to contribution as the Company, subject in
each case to the provisions hereof. Any party entitled to contribution, promptly
after receipt of notice of commencement of any action against such party in
respect of which a claim for contribution may be made under this Section 9(d),
will notify any such party or parties from whom contribution may be sought, but
the omission to so notify will not relieve that party or parties from whom
contribution may be sought from any other obligation it or they may have under
this Section 9(d). Except for a settlement entered into pursuant to the last
sentence of Section 9(c) hereof, no party will be liable for contribution with
respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 9(c) hereof.

 

10.    Representations and Agreements to Survive Delivery.    The indemnity and
contribution agreements contained in Section 9 and the warranties and
representations of the Company contained in Section 6 or in certificates
delivered pursuant hereto shall remain in full force and effect regardless of
any investigation made by or on behalf of CF&Co, or any person who controls
CF&Co within the meaning of Section 15 of the Act or Section 20 of the Exchange
Act, or by or on behalf of the Company, its directors and officers, or any
person who controls the Company within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, and shall survive the sale and delivery of the
Placement Shares.

 

11.    Termination.

 

(a) CF&Co shall have the right by giving notice as hereinafter specified at any
time to terminate this Agreement if (i) there has been since the respective
dates as of when information is given in the Registration Statement any material
adverse change in the assets, business, operations, earnings, properties or
condition (financial or otherwise) of the Company which, in the reasonable
judgment of CF&Co, may materially impair the investment quality of the Placement
Shares, (ii) the Company shall have failed, refused or been unable, at or prior
to any Settlement Date, to perform in any material respect any agreement on its
part to be performed hereunder, (iii) any other condition of CF&Co’s obligations
hereunder is not fulfilled in any material respect, (iv) any suspension or
limitation of trading in the Placement Shares or in securities generally on the
NYSE, or any setting of minimum prices for trading of the Placement Shares or in
securities generally on such exchange, shall have occurred, (v) any banking
moratorium shall have been declared by federal or New York authorities or (vi)
an outbreak or material escalation of major hostilities in which the United
States is involved, a declaration of war by Congress, any other substantial
national or international calamity or any other event or occurrence of a similar
character shall have occurred since the execution of this Agreement that, in the
sole judgment of CF&Co, makes it impractical or inadvisable to proceed with the
completion of the sale of and payment for the Placement Shares to be sold by
CF&Co on behalf of the Company. Any such termination shall be without liability
of any party to any other party except that the provisions of Section 7(f),
7(h), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination. If CF&Co elects to
terminate this Agreement as provided in this Section, CF&Co shall provide the
required notice as specified herein.

 

(b) The Company shall have the right, by giving notice as hereinafter specified,
to terminate this Agreement in its sole discretion at any time following the
period of twelve (12) months after the date of this Agreement. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(f), 7(h), Section 9, Section 10, Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

 

15



--------------------------------------------------------------------------------

(c) At any time following the period of twelve (12) months from the date of this
Agreement, CF&Co shall have the right, by giving notice as hereinafter
specified, to terminate this Agreement in its sole discretion. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(f), 7(h), Section 9, Section 10, Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

 

(d) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b) or (c) above, or all of the Placement Shares
shall have been sold pursuant to this Agreement, at which time this Agreement
shall terminate, or otherwise by mutual agreement of the parties; provided that
any such termination by mutual agreement shall in all cases be deemed to provide
that Section 7(f), 7(h), Section 9, Section 10, Section 16 and Section 17 shall
remain in full force and effect.

 

(e) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
CF&Co or the Company, as the case may be. If such termination shall occur prior
to the Settlement Date for any sale of Placement Shares, such Placement Shares
shall settle in accordance with the provisions of this Agreement.

 

12.    Notices.    All notices or other communications required or permitted to
be given by any party to any other party pursuant to the terms of this Agreement
shall be in writing and if sent to CF&Co, shall be delivered to CF&Co at Cantor
Fitzgerald & Co., 135 East 57 Street, New York, New York 10022, fax no. (212)
829-4972, Attention: Marc J. Blazer, ITD-Investment Banking, with a copy to
General Counsel at the same address, with a copy to Zukerman Gore & Brandeis,
LLP, 900 Third Avenue, New York, New York 10022, fax no. (212) 223-6433,
Attention Clifford A. Brandeis, Esq.; or if sent to the Company, shall be
delivered to Anworth Mortgage Asset Corporation, 1299 Ocean Avenue Corporation,
Suite 250, Santa Monica, CA 90401, fax no. (310) 434-0070, attn: Chief Financial
Officer, with a copy to Allen Matkins Leck Gamble & Mallory LLP, 1901 Avenue of
the Stars, 18th Floor, Los Angeles, California 90067-6019, fax no. (310)
788-2410, attn: Mark J. Kelson, Esq. Each party to this Agreement may change
such address for notices by sending to the parties to this Agreement written
notice of a new address for such purpose. Each such notice or other
communication shall be deemed given (i) when delivered personally or by
verifiable facsimile transmission (with an original to follow) on or before 4:30
p.m. (eastern time) on a Business Day or, if such day is not a Business Day, on
the next succeeding Business Day, (ii) on the next Business Day after timely
delivery to a nationally-recognized overnight courier and (iii) on the Business
Day actually received if deposited in the U.S. mail (certified or registered
mail, return receipt requested, postage prepaid). For purposes of this
Agreement, “Business Day” shall mean any day on which the New York Stock
Exchange and commercial banks in the city of New York are open for business.

 

13.    Successors and Assigns.    This Agreement shall inure to the benefit of
and be binding upon the Company and CF&Co and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 9 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign it rights or obligations under this Agreement without the prior
written consent of the other party, provided, however, that CF&Co may assign its
rights and obligations hereunder to an affiliate of CF&Co without obtaining the
Company’s consent, provided, further, that the Company may terminate this
Agreement at any time following any such assignment by CF&Co.

 

14.    Adjustments for Stock Splits.    The parties acknowledge and agree that
all share related numbers contained in this Agreement (including, without
limitation, the Maximum Amount) shall be adjusted to take into account any stock
split, stock dividend or similar event effected with respect to the Placement
Shares.

 

15.    Entire Agreement; Amendment; Severability.    This Agreement constitutes
the entire agreement and supersedes all other prior and contemporaneous
agreements and undertakings, both written and oral, among the

 

16



--------------------------------------------------------------------------------

parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and CF&Co. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 

16.    Applicable Law; Consent to Jurisdiction.    This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

17.    Waiver of Jury Trial.    The Company and CF&Co each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this agreement or any transaction contemplated hereby.

 

18.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.

 

17



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
CF&Co, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and CF&Co.

 

Very truly yours,

 

ANWORTH MORTGAGE ASSET
CORPORATION

By:

 

/s/    LLOYD MCADAMS        

--------------------------------------------------------------------------------

   

Lloyd McAdams

Chief Executive Officer

 

ACCEPTED as of the date first-above written:

 

CANTOR FITZGERALD & CO.

By:

 

/s/    STEPHEN MERKEL        

--------------------------------------------------------------------------------

   

Stephen Merkel

Executive Managing Director

By:

 

 

--------------------------------------------------------------------------------

   

Marc J. Blazer

Managing Director

 

18



--------------------------------------------------------------------------------

SCHEDULE 1

 

CANTOR FITZGERALD & CO.

135 East 57 Street

New York, New York 10022

 

                 , 200    

 

Mr. Lloyd McAdams

Chief Executive Officer

Anworth Mortgage Asset Corporation

1299 Ocean Avenue, #250

Santa Monica, CA 90401

 

VIA FACSIMILE

 

FORM OF PLACEMENT NOTICE

 

Dear Lloyd:

 

This confirms our agreement to sell                      Placement Shares of
Anworth Mortgage Asset Corporation, a Maryland corporation (the “Company”)
common stock, par value $0.01 per share pursuant to the CONTROLLED EQUITY
OFFERINGSM Sales Agreement executed between the Company and Cantor Fitzgerald &
Co. (“CF&Co”) on April     , 2004 (the “Agreement”). Terms used herein but not
defined herein shall have the meanings set forth in the Agreement.

 

Number of Placement Shares to be

Sold:

 

 

 

--------------------------------------------------------------------------------

Minimum Price at which Share may be

Sold:

 

 

 

--------------------------------------------------------------------------------

Date(s) on which Shares may be

Sold:

 

 

 

--------------------------------------------------------------------------------

Underwriting Discount/Commission:

 

 

--------------------------------------------------------------------------------

Manner and capacity in which shares

are to be Sold :

 

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

By executing this draw down notice, the parties agree to comply with the
aforementioned agreements, and to execute the transaction as described herein:

 

Placements.    The terms set forth in this Placement Notice will not be binding
on the Company or CF&Co unless and until the Company delivers written notice of
its acceptance of all of the terms of such Placement Notice (an “Acceptance”);
provided, however, that neither the Company nor CF&Co will be bound by the terms
of a Placement Notice unless the Company delivers to CF&Co an Acceptance with
respect thereto prior to 4:30 p.m. (eastern time) on the Business Day following
the Business Day on which such Placement Notice is delivered to the Company. In
the event of a conflict between the terms of the Sales Agreements and the terms
of a Placement Notice, the terms of this Placement Notice will control.

 

Sale of Placement Shares by CF&Co.    Subject to the terms and conditions of the
Agreement, upon the acceptance by the Company of a Placement Notice by delivery
of an Acceptance to CF&Co, and unless the sale of the Placement Shares described
therein has been suspended or otherwise terminated in accordance with the terms
of the Agreements, CF&Co will use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable state and federal
laws, rules and regulations and the NYSE rules to sell such Placement Shares up
to the amount specified, and otherwise in accordance with the terms of such
Placement Notice.

 

CF&Co will provide written confirmation to the Company no later than the opening
of the Trading Day next following the Trading Day on which it has made sales of
Placement Shares hereunder setting forth the number of Placement Shares sold on
such day, the prices at which the Placement Shares were sold, the gross proceeds
for such sales, the compensation payable by the Company to CF&Co with respect to
such sales, and the Net Proceeds (as defined below) payable to the Company.

 

CF&Co may sell any Placement Shares pursuant to the Plan of Distribution set
forth in the Company’s Registration Statements on Forms S-3 (Reg. No.
333-                    ), as the same may be amended and supplemented from time
to time, which cover sale of securities in accordance with the Agreement, except
if a specific method is set forth on the first page of this Placement Notice, in
which case CF&Co may sell the Placement Shares only in accordance with that
method. The Company acknowledges and agrees that (i) there can be no assurance
that CF&Co will be successful in selling Placement Shares, and (ii) CF&Co will
incur no liability or obligation to the Company if it does not sell Placement
Shares for any reason other than a failure by CF&Co to use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the NYSE rules to
sell such Placement Shares. For the purposes hereof, “Trading Day” means any day
on which Common Stock is purchased and sold on the principal market on which the
Common Stock is listed or quoted.

 

Suspension of Sales.    The Company or CF&Co may, upon notice to the other party
in writing or by telephone (confirmed immediately by verifiable facsimile
transmission), suspend any sale of Placement Shares; provided, however, that
such suspension shall not affect or impair either party’s obligations with
respect to any Placement Shares sold hereunder prior to the receipt of such
notice. The Company agrees that no such notice shall be effective against CF&Co
unless it is made to one of the individuals named on Schedule 2 to the
Agreement, as such Schedule may be amended from time to time upon written notice
to the Company.

 

Settlement of Placement Shares.    Unless otherwise specified herein settlement
for sales of Placement Shares will occur on the third (3rd) Business Day (or
such earlier day as is industry practice for regular-way trading) following the
date on which such sales are made (each a “Settlement Date”). The amount of
proceeds to be delivered to the Company on a Settlement Date against the receipt
of the Placement Shares sold (“Net Proceeds”) will be equal to the aggregate
sales price at which such Placement Shares were sold, after deduction for (i)
CF&Co’s Commission with respect to such sales, (ii) amounts due and payable for
the reasonable fees and expenses of CF&Co’s legal counsel pursuant to Section
7(h) of the Agreement, and (iii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.

 

Delivery of Placement Shares.    On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting CF&Co’s or its designee’s



--------------------------------------------------------------------------------

account at The Depository Trust Company through its Deposit Withdrawal Agent
Commission System or by such other means of delivery as may be mutually agreed
upon by the parties hereto and, upon receipt of such Placement Shares, CF&Co
will deliver the related Net Proceeds in same day funds delivered to an account
designated by the Company prior to the Settlement Date. If the Company defaults
in its obligation to deliver Placement Shares on a Settlement Date, the Company
agrees that in addition to and in no way limiting the rights and obligations set
forth in Section 9(a) of the Agreements, it will hold CF&Co harmless against any
loss, claim, damage, or expense (including reasonable legal fees and expenses),
as incurred, arising out of or in connection with such default by the Company;
provided, that under no circumstances will CF&Co be entitled to any Commission
in connection with such default.

 

Very truly yours,

 

CANTOR FITZGERALD & CO.

By:        

--------------------------------------------------------------------------------

   

Marc J. Blazer

Managing Director

 

By executing this Acceptance the undersigned certifies that (i) all of the
representations and warranties contained in the Agreement are true and correct
(x) on the date hereof as if made on the date hereof, (y) on the date that the
Registration Statement is declared effective, as if made on such date, and (z)
since the date of the most recent prior Placement Notice, the date on which the
Registration Statement was amended or the Prospectus was supplemented, in each
case including any filing or document incorporated by reference therein (other
than (i) matters reported solely under Item 9 of Form 8-K, (ii) any supplement
containing solely information provided by CF&Co pursuant to Section 7(m) of the
Agreement, and (iii) any amendment to the Registration Statement or supplement
to the Prospectus relating directly to an offer and sale other than the offer
and sale of the Placement Shares), as if made on such dates, (ii) the Board of
Directors has approved the terms and conditions of this Placement Notice, (iii)
the Company is in full compliance in all material respects with its obligations
under the Agreement and (iv) all of the conditions precedent to the consummation
of the sales contemplated by this Placement Notice has been satisfied. The
undersigned undertakes to promptly CF&Co in the event that the above
certification shall cease to be true and correct during any period in which
sales may be made under this Placement Notice.

 

ACCEPTED as of the date first-above written:

 

ANWORTH MORTGAGE ASSET CORPORATION

By:        

--------------------------------------------------------------------------------

   

Lloyd McAdams

Chief Executive Officer



--------------------------------------------------------------------------------

SCHEDULE 2

 

Phil Marber

 

Marc J. Blazer

 

Jeffrey Lumby

 

Patrice McNicoll



--------------------------------------------------------------------------------

Exhibit 8(e)(1)

 

Matters to be covered by initial Company Counsel Opinion

 

(i) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland with
corporate power and authority to own its properties and to conduct its business
as described in the Prospectus and to execute the Sales Agreement and to perform
its obligations under the Sales Agreement. Each Subsidiary has been duly
organized and is validly existing in good standing under the state of its
organization with full power and authority to own its properties and conduct its
business as described in the Prospectus.

 

(ii) The Company and each Subsidiary is duly qualified to do business as a
foreign entity in good standing in each jurisdiction in which it owns or leases
real property or maintains an office, and in which such qualification is
necessary, except where the failure to be so qualified and in good standing
would not have a material adverse effect on the assets, business, operations,
earnings, properties or financial condition of the Company.

 

(iii) The execution, delivery and performance of the Sales Agreement have been
duly authorized by all necessary corporate action on the part of the Company and
the Sales Agreement has been duly executed and delivered by the Company.

 

(iv) The Sales Agreement constitutes the legally valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally (including, without
limitation, fraudulent conveyance laws and concepts of materiality,
reasonableness, good faith and fair dealing and the possible unavailability of
specific performance or injunctive relief), regardless of whether considered in
a proceeding in equity or at law, and except that enforceability of the
indemnification and contribution provisions set forth in Section 9 of the Sales
Agreement may be limited by the federal or state securities laws of the United
States or public policy underlying such laws.

 

(v) The Company’s execution and delivery of, and performance of its obligations
on or prior to the date of this opinion under, the Sales Agreement do not (i)
violate the Company’s charter documents or bylaws, (ii) violate, breach or
result in a default under, any existing obligation of the Company under any
agreement filed as an exhibit or incorporated by reference in the Company’s most
recent report on Form 10-K or in the Prospectus, or (iii) breach or otherwise
violate any existing obligation of the Company under any order, judgment or
decree of any California or federal court or governmental entity binding on the
Company, or (iv) result in the creation or imposition of any lien, charge, claim
or encumbrance upon any property or assets of the Company, except, with respect
to (ii), (iii) and (iv) above, for breaches, violations, defaults, liens,
charges, claims or encumbrances that would not reasonably be expected to have a
material adverse effect on the assets, business, operations, earnings,
properties or condition of the Company.

 

(vi) The Placement Shares, when issued and sold by the Company pursuant to a
Placement Notice issued in accordance with the terms of the Sales Agreement,
will be duly authorized, and, when issued and delivered to and paid for by the
purchasers thereof in accordance with the terms of the Sales Agreement and a
Placement Notice, will be validly issued, fully paid and nonassessable.

 

(vii) The Registration Statement has become effective under the Securities Act
and, to our knowledge, no stop order suspending the effectiveness of the
Registration Statement has been issued or, to our knowledge, threatened and, to
our knowledge, no proceedings for that purpose have been instituted by the
Commission.

 

(viii) The Registration Statement, on the date it was filed, and the Prospectus
and any amendment or supplement thereto, on the date of filing with the
Commission, appeared on their respective faces to comply in all material
respects with the requirements as to form for registration statements on Form
S-3 under the Securities Act and the rules and regulations of the Commission
thereunder (except as to the financial statements and other financial and
statistical data contained or incorporated by reference therein, as to which we
express no opinion).



--------------------------------------------------------------------------------

(ix) The discussion under the captions “Risk Factors—Risks Related to REIT
Compliance and Other Matters” and “Certain Federal Income Tax Considerations” in
the Prospectus, to the extent it constitutes descriptions of legal matters or
legal conclusions, is accurate in all material respects.

 

(x) We do not know of any contract or other document of a character required to
be filed as an exhibit to the Registration Statement or required to be described
in the Registration Statement or Prospectus which is not filed or described as
required.

 

In addition, in connection with our participation in the preparation of the
Registration Statement and the Prospectus, we have not independently verified
the accuracy, completeness or fairness of the statements contained or
incorporated therein, and the limitations inherent in the examination made by us
and the knowledge available to us are such that we are unable to assume, and do
not assume, any responsibility for such accuracy, completeness or fairness.
However, on the basis of our review and participation in conferences in
connection with the preparation of the Registration Statement and the
Prospectus, and relying as to materiality to a large extent upon opinions of
officers and other representatives of the Company, nothing has come to our
attention which leads us to believe that the Registration Statement as of its
effective date contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and nothing has come to our attention which
leads us to believe that the Prospectus on the date hereof, contains any untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. However, we express no
opinion or belief as to any document filed by the Company under the Securities
Exchange Act of 1934, as amended, whether before or after the effective date of
the Registration Statement, except to the extent that any such document is a
document incorporated by reference therein read together with the Registration
Statement or the Prospectus and considered as a whole, nor do we express any
opinion or belief as to the financial statements and other financial information
contained or incorporated by reference in the Registration Statement, the
Prospectus or any document incorporated by reference therein.



--------------------------------------------------------------------------------

Exhibit 8(e)(2)

 

Matters to be covered by subsequent Company Counsel Opinions

 

(i) The Registration Statement has become effective under the Securities Act
and, to our knowledge, no stop order suspending the effectiveness of the
Registration Statement has been issued or, to our knowledge, threatened and, to
our knowledge, no proceedings for that purpose have been instituted by the SEC.

 

(ii) The Registration Statement, on the date it was filed, and the Prospectus
and any amendment or supplement thereto, on the date of filing with the
Commission, appeared on their respective faces to comply in all material
respects with the requirements as to form for registration statements on Form
S-3 under the Securities Act and the rules and regulations thereunder (except as
to the financial statements and other financial and statistical data contained
or incorporated by reference therein, as to which we express no opinion).

 

In addition, in connection with our participation in the preparation of the
Registration Statement and the Prospectus, we have not independently verified
the accuracy, completeness or fairness of the statements contained or
incorporated therein, and the limitations inherent in the examination made by us
and the knowledge available to us are such that we are unable to assume, and do
not assume, any responsibility for such accuracy, completeness or fairness.
However, on the basis of our review and participation in conferences in
connection with the preparation of the Registration Statement and the
Prospectus, and relying as to materiality to a large extent upon opinions of
officers and other representatives of the Company, nothing has come to our
attention which leads us to believe that the Registration Statement as of its
effective date contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and nothing has come to our attention which
leads us to believe that the Prospectus on the date hereof, contains any untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. However, we express no
opinion or belief as to any document filed by the Company under the Securities
Exchange Act of 1934, as amended, whether before or after the effective date of
the Registration Statement, except to the extent that any such document is a
document incorporated by reference therein read together with the Registration
Statement or the Prospectus and considered as a whole, nor do we express any
opinion or belief as to the financial statements and other financial information
contained or incorporated by reference in the Registration Statement, the
Prospectus or any document incorporated by reference therein.